ACCEPTED
                                                                                            011400989CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/25/2015 5:21:55 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                           APPEAL NO. 01-14-00989-CV

                                In the Court of Appeals                  FILED IN
                                 First Judicial District          1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                    Houston, Texas                2/25/2015 5:21:55 PM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk
                  In re: SHAYNA (DEBOISE) HERRING, Relator

                                           VS.


             THE HONORABLE BONNIE C. HELLUMS, Respondent
                  247th District Court of Harris County, Texas
                             Cause No. 2010-45732



                          MOTION TO ABATE APPEAL

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

        NOW COMES Shayna (Deboise) Herring, Relator, who moves the Court to

abate this proceeding as required by Tex. R. App. P. 7.2(b). As support for this

motion Relator would show:

                                            I.

        On December 12, 2014 Relator filed a petition for writ of habeas corpus in this

Court. As such, this is an original proceeding under Rule 52 Tex. R. App. P. The

same day this Court granted Relator temporary relief by issuing an interim writ of

habeas corpus and ordering Relator released from confinement upon the posing of a

bond.
          At the time Relator filed her petition for writ of habeas corpus, the Honorable

Bonnie Crane Hellums was the presiding judge of the 247t h District Court. Effective

January 1, 2015, however, the Honorable John Schmude became the presiding judge

of the court.

          By rule, this Court must abate this original proceeding to permit the

Respondent's successor to reconsider the order challenged in Relator's petition. See

Tex. R. App. P. 7.2(b); cf. In re White, 01-10-00960-CV (Tex. App. - Houston [1'

Dist.] 2-24-2011) (mem.op.).

                                             II.

          Relator requests that the Court abate this proceeding in accordance with Rule

7.2(b) Tex. R. App. P. to allow the Honorable John Schmude to reconsider the order

under review in this proceeding. During the pendency of such action Relator requests

that the interim habeas relief granted by this Court on December 12, 2014 remain in

effect.

                                      CONCLUSION

          For the reason stated above, Relator respectfully requests that this Motion to

Abate Appeal be granted to permit the Honorable John Schmude to reconsider the

order. Relator further requests that the interim habeas relief granted by this Court on

December 12, 2014 remain in effect pending further order of the Court.
                                              Respectfully submitted,




                                              G •RG DANA
                                              11550 Fuqua, Suite 340
                                                                     d),
                                              Houston, Texas 77034
                                              Tel: (281) 484-7500
                                              Fax: (281) 484-9687
                                              Email: gwdana@aol.com
                                              SBOT #05351500
                                              Attorney for Relator


                      CERTIFICATE OF CONFERENCE

       As required by Tex. R. App. P. 10.1(a)(5) I certify that on February 25, 2015
I have conferred with Grace M. Crump, co-counsel with Terisa Taylor, attorneys for
Caston Deboise, the Real Party in Interest and she advised that she does not oppose
this motion.




                          CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. P. 9.5(d),(e) this is to certify that a copy of this
motion was served on Caston Deboise, the Real Party in Interest, by and through his
attorney of record, Terisa Taylor, on February 25, 2015 by faxing a copy to Terisa
Taylor at (713) 224-9903 and by efiling in the 247 th Judicial District Court of Harris
County, Texas.